DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2nd, 2021 has been entered.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on June 19th, 2018.  It is noted, however, that applicant has not filed a certified copy of the PCT/CN2018/091792 application as required by 37 CFR 1.55.
	The Examiner in the sole interest to expedite prosecution attached the Foreign Priority document associated with PCT/IB2019/055135 in the June 23rd, 2021 Notice of Allowance.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2nd, 2021 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on August 16th, 2021 was filed before the mailing date of the Notice of Allowance (mailed September 8th, 2021).  The submission is in compliance 
The information disclosure statement (IDS) submitted on June 3rd, 2021 was filed before the mailing date of the Notice of Allowance (mailed June 23rd, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on January 20th, 2021 was filed before the mailing date of the Final Rejection on January 22nd, 2021 (however, the January 20th, 2021 IDS was not received before the Final Rejection was signed to mail to Applicant but considered in the Advisory Action mailed April 1st, 2021). The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on August 20th, 2020 was filed before the mailing date of the First Action on the Merits (mailed September 24th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Cheon (Reg. No. 75,862 – See Attached Interview Summary) on February 18th, 2022.
The application has been amended as follows:
Note: Only the claims amended are listed in the interest of brevity.

Regarding claim 8:
Claim 8) (Currently Amended) The method of claim 1, wherein the motion precision set for non-affine modes comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Regarding claim 9:
Claim 9) (Currently Amended) The method of claim 1, wherein the motion precision set for non-affine modes comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Regarding claim 12:
Claim 12) (Currently Amended) The apparatus of claim 12, wherein the motion precision set for non-affine modes comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Regarding claim 26:
Claim 26) (Currently Amended) The non-transitory computer-readable storage medium of claim 22, wherein the motion precision set for non-affine modes comprises at least one of 6-pel resolution, 4-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Regarding claim 27:
Claim 27) (Currently Amended) The non-transitory computer-readable storage medium of claim 22, wherein the motion precision set for non-affine modes comprises at least one of 4-pel resolution, 3-pel resolution, 2-pel resolution, 1-pel resolution, 1/2-pel resolution, 1/4-pel resolution.

Allowable Subject Matter
Claims 1 – 3, 7 – 14, 18 – 20, and 22 – 27 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim.  Claim1 recites a finite set for selection of motion vector precisions in the case of performing inter prediction with an affine motion model (see the “wherein” limitation after the “coding” limitation) when viewed in combination with the motion vector precision set signaling of the second “determining” claim presents a combination non-obvious in the prior art.  Further, the prior art does not render readily obvious the last limitation (second “wherein” limitation) in combination with other limitations when the claim is viewed as a whole (although affine inter prediction is usually performed on a neighboring / prior block).
Regarding claims 12, 20, and 22, the independent claims recite the same / similar subject matter to claim 1 thus are similarly Allowed.
Regarding claims 2 – 3, 7 – 11, 13 – 14, 18 – 19, and 23 – 27, the claims depend on allowed independent claims thus are similarly Allowed.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Huang, et al. (US PG PUB 2019/0387247 A1 referred to as “Huang” throughout) has the same priority date as the one being sought in the pending Application.  Socek, et al. (US PG PUB 2019/0045193 A1 referred to as “Socek” throughout) in Paragraphs 451, 571, and 677 teach similar precision determinations, but does not overcome the foreign priority date being sought for in the pending Application.  Chein, et al. (US PG PUB 2020/0029091 A1 referred to as “Chein” throughout) teaches MV precisions determinations with mode / coding mode considerations.
Commonly owned references found in ODP Search and consideration: Liu, et al. (US Patent #11,109,055 B2 referred to as “Liu” throughout), but Liu teaches using CMVR techniques which are not claimed in the present invention nor teaches the limits set of precisions of affine mode inter prediction.

References previously recited against the claims were: Zhang, et al. (US PG PUB 2019/0246143 A1 referred to as “Zhang” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/628,101); Chen, et al. (WO2018/067672 A1 referred to as “Chen” throughout) [Cited on Applicant’s August 20th, 2020 IDS as FOR Item #4]; and Abe, et al. (US PG PUB 2019/0373280 A1 referred to as “Abe” throughout in which citations will come from the US PG PUB in lieu of US Provisional Application 62/679,333).

References found in updated search and Interference search: Furht, et al. (US PG PUB 2020/0396477 A1 referred to as “Furht” throughout) teaches in Tables 7 and 8 signaling inter affine prediction information, but not the limited affine precision set in the present invention.  Lim, et al. (US PG 

From previous Reasons for Allowance:
The Examiner notes in the August 16th, 2021 IDS that NPL Citation #11 raises a question of the existence of a second version of the document cited (e.g. edited / revised version).  However, even if such document exists the publication date (October 2018) is later than the Foreign Priority date (June 19th, 2018) afforded to the present Application disqualifying the document as being prior art.  Thus, the consideration of the document would be to fulfill the duty to disclose only and not considered as prior art.
From the August 16th, 2021 IDS, Chen, et al. (US PG PUB 2019/0349588 A1 referred to as “Chen ‘88” throughout) teaches the use of affine and intra block copy coding modes, but does not render obvious or reasonably suggest the number of MV precisions available to select from and the use of different set sizes as in the present invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487